Citation Nr: 1804226	
Decision Date: 01/23/18    Archive Date: 01/31/18

DOCKET NO.  12-22 359	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Albuquerque, New Mexico


THE ISSUES

1. Entitlement to service connection for a lower back disability.

2. Entitlement to service connection for a bilateral leg disability, claimed as secondary to a lower back disorder.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

The Veteran and his Wife


ATTORNEY FOR THE BOARD

P. Saindon, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the United States Army from August 1967 to August 1970.

These matters come to the Board of Veterans' Appeals (Board) from January 2008 and December 2009 rating decisions of the Department of Veterans Affairs (VA) Regional Office in Albuquerque, New Mexico.

The Veteran and his wife testified in July 2016 before the undersigned Veterans Law Judge at a travel Board hearing.  The transcript is of record.

The Board most recently remanded these matters in June 2017 for further development.  They have returned for adjudication.

The Veteran's representative did not file an informal hearing presentation after the last supplemental statement of the case.  The representative did, however, file a waiver requesting that the case be forwarded to the Board immediately so that the Board could proceed with adjudication of the appeal.  The Board finds that this waiver indicated that the representative wished for the case to be decided without the submission of an informal hearing presentation.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2017).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDINGS OF FACT

1. The Veteran's current back disabilities were not incurred in or the result of service, did not manifest as arthritis within one year of service, and did not result in continuous arthritis symptoms since one year of service.

2. The Veteran's back disability is not service connected and his bilateral knee disability was not incurred in or caused by service.


CONCLUSIONS OF LAW

1. The criteria for service connection of a lower back disability have not been met.  38 U.S.C. §§ 1110, 1111, 1112, 1113, 5107 (2014); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2017).

2. The criteria for service connection of a bilateral leg disability have not been met.  38 U.S.C. §§ 1110, 5107 (2014); 38 C.F.R. §§ 3.102, 3.303, 3.310 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board has thoroughly reviewed all the evidence in the Veteran's claims file.  Although the Board has an obligation to provide the reasons and bases supporting this decision, there is no need to discuss, in detail, all the evidence submitted by the Veteran or on his behalf.  Gonzales v. West, 218 F.3d 1378, 1381 (Fed. Cir. 2000).  The analysis below focuses on the most salient and relevant evidence and on what this evidence shows, or fails to show, on the claim.
 
The Board must consider the competency, credibility, and weight of all evidence, including the medical evidence, to determine its probative value.  The Board must then account for evidence that it finds persuasive or unpersuasive, and provide reasons for rejecting any evidence favorable to the claimant.  Timberlake v. Gober, 14 Vet. App. 122, 129 (2000).  Equal weight is not accorded to each piece of evidence contained in the record and every item of evidence does not have the same probative value.  If the evidence weighs in favor of the Veteran or is in relative equipoise, the Veteran will prevail.  On the other hand, if the preponderance of the evidence is against the Veteran, the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

Prior to the previous remand, the Veteran's representative argued that VA failed in its duty to assist by not providing an adequate medical opinion regarding the etiology of the Veteran's back condition.  The Board subsequently remanded these matters for an addendum opinion on etiology.  The representative has not argued that this new opinion is inadequate.  In addition, neither the Veteran nor his representative has raised any other issues with the duty to notify or duty to assist.  See Scott v. McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015) (holding that "the Board's obligation to read filings in a liberal manner does not require the Board . . . to search the record and address procedural arguments when the veteran fails to raise them before the Board."); Dickens v. McDonald, 814 F.3d 1359, 1361 (Fed. Cir. 2016) (applying Scott to a duty to assist argument).

Under the relevant laws and regulations, service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C. § 1110.  Generally, the evidence must show: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1166-67 (Fed. Cir. 2004); Caluza v. Brown, 7 Vet. App. 498, 505 (1995).  Regulations also provide that service connection may be granted for a disability diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability is due to disease or injury which was incurred in or aggravated by service.  38 C.F.R. § 3.303(d).

Certain chronic diseases, such as arthritis, are subject to presumptive service connection if manifested to a compensable degree within one year from separation from service even though there is no evidence of such disease during the period of service.  This presumption is rebuttable by affirmative evidence to the contrary.  38 U.S.C. §§ 1112, 1113; 38 C.F.R. §§ 3.307(a)(3), 3.309(a).

An alternative method of establishing the second and third Shedden elements for disabilities identified as chronic diseases in 38 C.F.R. § 3.309(a) is through a demonstration of continuity of symptomatology.  38 C.F.R. § 3.303(b).  As discussed above, arthritis is a qualifying chronic disease.

In cases where there is no preexisting condition noted upon entry to service, such as here, the Veteran is presumed to have entered service in sound condition, and the burden falls to the government to demonstrate by clear and unmistakable evidence that (1) the condition preexisted service and (2) it was not aggravated by service.  38 U.S.C. § 1111.  

The government may show a lack of aggravation by establishing that there was no increase in disability during service or that any increase in disability was due to the natural progression of the preexisting condition.  Wagner v. Principi, 370 F.3d 1089, 1096 (Fed. Cir. 2004).  The burden is not met by merely showing that the record contains insufficient evidence of aggravation.  Horn v. Shinseki, 25 Vet. App. 231, 236-37 (2012).

Prior to the application of the presumption of soundness, there must be evidence that a disease or injury actually manifested or was incurred in service.  Gilbert v. Shinseki, 26 Vet. App. 48, 52 (2013).

Service connection may be established for any disability which is proximately due to or the result of a service-connected disease or injury. 38 C.F.R. § 3.310.  To prevail on the issue of entitlement to secondary service connection, there must be (1) evidence of a current disability; (2) evidence of a service-connected disability; and (3) nexus evidence establishing a connection between the service-connected disability and the current disability.  See Wallin v. West, 11 Vet. App. 509, 512 (1998).

If there is at least an approximate balance of positive and negative evidence regarding any issue material to the claim, the Veteran shall be given the benefit of the doubt in resolving each such issue.  38 U.S.C. § 5107; 38 C.F.R. § 3.102; Ortiz v. Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001).

ISSUE 1: Lower Back Disability

The Veteran did not report back problems at the time of either his entrance or separation examinations.  In addition, neither examiner found any problems with the Veteran's spine.  Service treatment records did include a report of back pain in April 1970.  However, that report of pain was in conjunction with a urinary tract infection.

VA examined the Veteran in December 1972.  Although the examination was not in conjunction with a back claim, the Veteran did report back pain.

Private treatment records from October 1972 and April 1973 indicated that the Veteran reported a two to three-year history of back pain, i.e., 1970..

The Veteran reported in a 1973 UNM examination that his back had hurt ever since a car accident ten years earlier.  Service treatment records included a hospital note that the Veteran was hospitalized in 1965 following an automobile accident in which he fell from a truck.  The accident was otherwise unmentioned during service.

VA examined the Veteran in December 2016.  The examiner opined that the Veteran's current back problems did not relate to service.  The examiner explained that the Veteran's pain during service was not a problem with his spine, but related to his diagnosed urinary tract infection.  The examiner also noted that the Veteran did not complain of back pain at discharge, and had a normal discharge spine examination.  Further, the Veteran had a host of other injuries and experiences after service such as a motorcycle accident, moving heavy objects, welding and metal fabrication that likely caused his spinal problems.

VA obtained a supplemental medical opinion in July 2017.  The examiner clarified her earlier opinion by stating that to the extent that the Veteran had back problems in service, they clearly and convincingly existed prior to service.  The examiner pointed to the UNM Hospital records regarding the 1965 car crash.  The examiner also opined that the Veteran's back problems were not aggravated by service as there were no complaints of back pain attributable to a back injury in service.  

The Veteran has been diagnosed with arthritis; however, that diagnosis came many years after service and after a history of work that the examiner described as likely to cause back problems.  There is evidence that the Veteran had back pains before, during, and shortly after service.  But the regulations do not state that "any manifestation of joint pain . . . in service will permit service connection of arthritis."  38 C.F.R. § 3.303(b).  Instead, the disease must be identifiable from the symptoms in the record.

The weight of the evidence indicates that the Veteran's current arthritis is unrelated to the Veteran's prior back pain.  The Veteran injured his internal organs in 1965 and experienced pain consistent with an organ injury before, during and after service.  At his 1972 VA examination, he described having pain on the sides of his back, rather than in his spine.  In addition, his in-service spinal examinations were normal and he did not report pain associated with a spinal problem.  

The Veteran's current arthritis was more likely due to his many years after service of hard work in industry, as opined by the examiner.  It is acknowledged that the Veteran's testimony indicated that he did heavy lifting while in service.  The Veteran's military occupational specialty likely involved heavy lifting.  However, this is outweighed by the short period in service relative to after service, and the clear examinations at discharge.  Direct service connection should be denied.

Service connection under the chronic condition presumption must also be denied.  The Veteran did not have symptoms of arthritis of the spine during service or within one year of service.  To the extent that he had symptoms, he had back pain associated with his internal organ injuries, or back pain on the sides of the back and not located at the spine.  The weight of the evidence is against the Veteran having arthritis of the spine within one year of service.

Service connection based on continuity of symptomatology must be denied for the same reason.  The Veteran's symptoms have not been consistent from service through today.  Not only does the Veteran have large gaps of time in which he did not have recorded complaints of back pain, but the back pain during service and his spinal arthritis pain today are of different qualities with the current pain being spinal whereas the earlier pain was to the sides.

To the extent that the Veteran seeks service connection for the pain that he did experience during service, the evidence does not indicate that the pain continued to his claim.  Without a current diagnosis relating to the side-of-the-back pain, service connection is inappropriate.  Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992) ("In the absence of proof of a present disability there can be no valid claim.").  Moreover, "pain alone, without a diagnosed or identifiable underlying malady or condition, does not in and of itself constitute a disability for which service connection may be granted."  Sanchez-Benitez v. West, 13 Vet. App. 282, 285 (1999) aff'd 259 F.3d 1356 (Fed. Cir. 2001) (affirming on other grounds without addressing pain alone).  The Veteran's only diagnosed back conditions relate to the spine, which is separate from the genitourinary pain the Veteran experienced in service.

Even if the Veteran had a currently diagnosed disability relating to this other pain, the evidence clearly and unmistakably indicates that it preexisted service.  Service treatment records indicated that the Veteran was hospitalized prior to service in 1965 after falling off a truck.  The Veteran stated in his 1972 VA examination that this caused back pain on the sides of his back, and the Veteran reported then that his back pain was similarly on the sides of his back.  Moreover, the Veteran identified the start of his back pain as being the truck accident when recalling his history in 1973 to UNM.  

The evidence also clearly and unmistakably indicates that the Veteran's back pain was not aggravated by service.  The Veteran's answers about back pain were the same both at induction and discharge.  His induction and discharge examinations were also both the same.  The Veteran also described his pain post-service at the same level since after the accident, rather than indicating a worsening during service.

As the weight of the evidence is against the Veteran's claim, the benefit-of-the-doubt doctrine does not apply.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert, 1 Vet. App. at 53.  Service connection for lower back disability must therefore be denied.

ISSUE 2: Bilateral Leg Disability

The Veteran claims that his bilateral leg disability is secondary to his lower back disability.  As the lower back disability has not been service connected, however, his bilateral knee disability cannot be secondarily service connected.  Secondary service connection must be denied.

Neither the Veteran nor his representative have claimed that the Veteran's bilateral leg disability is directly related to service.  The record corroborates this.  That is, the record does not indicate the existence of an in-service incurrence or event related to the Veteran's knee disability.  Accordingly, direct service connection cannot be granted.


ORDER

Entitlement to service connection for a lower back disability is denied.

Entitlement to service connection for a bilateral leg disability is denied.


____________________________________________
MICHAEL A. HERMAN
Veterans Law Judge, Board of Veterans' Appeals
Department of Veterans Affairs


